Citation Nr: 0209680	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  When the case was before the Board in 
April 2001, it was remanded to the RO for further 
development.  The case was returned to the Board in June 
2002.

The issue of entitlement to service connection for a right 
knee disability as secondary to service-connected left knee 
disability will be addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's left knee disability is manifested by some 
limitation of motion but extension is not limited to more 
than 20 degrees, there is neither instability, subluxation, 
locking, nonunion of the tibia or fibula, loose motion 
requiring a brace nor more than moderate weakness or pain.   


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for a left knee disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5258, 5260, 5261, 5262 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for left knee 
disability by rating decision of January 1958.  The 
disability was assigned a 10 percent evaluation.  The 10 
percent evaluation remained in effect until a March 1994 
rating decision , which granted a temporary total rating for 
convalescence from September 28, 1993, through October 1993, 
and granted a schedular evaluation of 20 percent from 
November 1, 1993.  In September 1996, the veteran underwent a 
total knee replacement.  By rating decision of December 1996, 
the veteran was granted a temporary total rating for 
convalescence from September 26, 1996, through October 1996, 
a 100 percent schedular evaluation from November 1, 1996, 
through October 1997, and a 30 percent schedular evaluation 
from November 1, 1997.  The 30 percent evaluation remained in 
effect at the time of the December 1998 rating decision 
currently on appeal.

The veteran underwent a VA orthopedic examination in August 
1998.  He stated that his left knee had limited motion but 
not so much pain.  There was no history of instability.  He 
did not use a cane but he used a brace periodically.  He was 
waiting to see a specialist again.  There was no history of 
any flare-ups or any aggravating causes.  

On examination, the veteran walked with a normal gait.  His 
posture was good and equilibrium was satisfactory.  Squatting 
was difficult and he could not bring his knee up to 45 
degrees with complaints of pain in his left knee.  The 
veteran held the left knee in slight flexion.  There was a 
midline anterior surgical scar consistent with a total knee 
replacement.  It was well healed.  There was mild effusion or 
fluid in the joint.  Ligaments were stable.  The range of 
motion was 10 to 110 degrees.  He complained of pain on 
attempted further movement.  Quadriceps muscle was atrophied.  
Medial lateral and anteroposterior stability was maintained.  
Power against resistance of extending the knee joint was 
moderate with complaint of pain.  X-rays of the knee revealed 
a total knee prosthesis in good position.  

The diagnosis was status post total knee replacement, left 
side, with limitation of motion.  The examiner commented that 
as far as the left knee condition was concerned, there was a 
total knee replacement which was stable and largely non-
symptomatic but with some limitation of motion.  

The veteran underwent a VA orthopedic examination in December 
1999.  He complained of limited motion of the left knee with 
difficulty in bending.  There was not much pain and the knee 
was stable.  On examination, the veteran walked with a limp.  
Squatting was difficult due to pain in the right knee.  The 
left knee alignment was normal.  There was a surgical scar 
from total knee arthroplasty.  There was no effusion and the 
ligaments were stable both in anteroposterior and 
mediolateral directions.  Range of motion was 5 to 115 
degrees, and quadriceps muscle tone was moderate.  X-rays of 
the left knee revealed total knee prosthesis in place.  The 
diagnosis was status post left total knee arthroplasty with 
some limitation of motion.  

In October 2001 the veteran underwent a VA orthopedic 
examination.  The examiner noted that a copy of the remand as 
well as the claims folder of the veteran was reviewed.  The 
veteran complained of recurrent swelling of his left knee and 
a toothache-like pain which was rather intermittent.  
Medication seemed to help and sometimes he had to use a brace 
on the left knee.  On examination, there was 3.5 inch 
shortening of the left leg as compared to the right.  The 
veteran walked without a cane with a mild limp and his 
posture and equilibrium were satisfactory.  The alignment of 
the left knee was normal without any effusion or swelling.  
Patellar position was satisfactory and it was tender on 
palpation.  Mediolateral and anteroposterior movements were 
satisfactory and Lachman test was negative.  There was a scar 
from the surgery.  Range of motion was 0 to 125 degrees 
without any pain, but attempted further motion produced pain.  
Quadriceps muscle tone was moderate.  Power against 
resistance was good.  There was no clinical evidence of 
weakness or incoordination.  The veteran did not give any 
history of flare-ups and there was no evidence of severe 
painful motion.  There was no objective evidence of pain and 
the degree of any pain was minimal to moderate.  X-rays of 
the left knee revealed total knee arthroplasty in good 
position.

The diagnosis was status post total arthroplasty on the left 
with some minor limitation of motion.  The examiner concluded 
that the impact of the service connected left knee disability 
on the veteran's ability to work was minimal and clinically 
the functionality of the left knee at that time was 
satisfactory.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  For the purpose of this decision the Board will 
assume that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been adequately put 
on notice of the evidence and information necessary to 
substantiate the claim.  The veteran has submitted testimony 
and statements evidencing his understanding of the evidence 
and information needed to substantiate the claim.  In 
addition, the RO has obtained all available evidence and 
information necessary to substantiate the claim, to include 
all pertinent treatment records and appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

In sum, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The veteran's service-connected left knee disability is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provides that replacement of the knee joint with a prosthesis 
warrants a 100 percent evaluation for a one-year period 
following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated by 
analogy to diagnostic codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Limitation of flexion of a leg warrants an evaluation of 30 
percent if flexion is limited to 15 degrees.  This is the 
maximum evaluation authorized for limitation of flexion of a 
leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
warranted if the ankylosis is in flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran has maintained that he experiences swelling and 
pain of the left knee and that motion of his left knee is 
limited.  The medical evidence shows that he has some 
limitation of motion due to pain, but the limitation of 
motion clearly is not in excess of that contemplated by the 
assigned evaluation of 30 percent.  There is no objective 
evidence of more than moderate pain, nor is there objective 
evidence of weakness, incoordination or excess fatigability.  
The veteran does not have nonunion of the tibia or fibula, 
nor is there loose motion or the need for a brace.  Thus, the 
disability does not warrant a higher evaluation under 
Diagnostic Code 5055, 5256, 5261 or 5262.

The Board has considered whether there is any other basis for 
assigning a higher schedular evaluation for the veteran's 
left knee disability or for assigning a separate compensable 
evaluation.  The record reflects that neither subluxation, 
instability nor locking of the knee has been found so the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 
5258 are not applicable.  Moreover, the Board has found no 
other basis for assigning a higher schedular evaluation or a 
separate compensable evaluation.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned evaluation of 30 
percent.  Moreover, there is no other indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased evaluation for left knee disability is denied.





REMAND

In support of the claim for secondary service connection for 
disability of the right knee, the veteran has submitted two 
medical statements from J. Nastelin, M.D., Clinical Assistant 
Professor, Department of Internal Medicine at the University 
of Michigan.  In a May 1998 letter, Dr. Nastelin stated that 
the veteran had a left knee replacement and that now he has 
right knee pain and arthritis caused by favoring the left leg 
for many years.  In a March 2000 letter, Dr. Nastelin stated 
that the left knee problems have caused the veteran to walk 
oddly putting additional weight and stress on his right knee.  
It was stated that the veteran currently had right knee 
arthritis which was at least somewhat caused by his 
longstanding left knee disease.  

A VA physician who examined the veteran in August 1998 and 
December 1999 concluded that the veteran's right knee 
disability was not related to the service-connected left knee 
disability.  The physician, however, did not provide a 
rationale for either opinion and it is not clear whether the 
veteran's claims folder was reviewed before rendering either 
opinion.

In the April 2001 remand, the Board directed the RO to 
arrange for the veteran to undergo a VA examination to 
determine the etiology of his right knee disability.  The 
Board specifically indicated that the rationale for the 
opinion concerning the etiology of the veteran's right knee 
disability must be provided.  Pursuant to the Board's 
directive, the veteran was afforded a VA examination in 
October 2001.  The examination was performed by the same 
physician who conducted the August 1998 and December 1999 VA 
examinations.  The VA physician concluded that the veteran's 
right knee disability was not related to the service-
connected left disability.  Once again, the VA physician 
failed to provide the rationale for the opinion.  

The Board is obligated to ensure that the RO complies with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the claims file 
and a copy of this remand to the VA 
physician who provided the October 2001 
examination opinion, if available.  The 
RO should request that examiner explain 
the basis for all conclusions reached.  
The physician should include 
consideration of Dr. Nastelin's May 1998 
and March 2000 opinions. 

2.  If the October 2001 VA examiner is 
not available, the RO should arrange for 
the claims folder to be reviewed by 
another physician with appropriate 
expertise to determine the etiology of 
the veteran's right knee disability.  The 
physician must provide an opinion as to 
whether it is at least as likely as not 
that the veteran's right knee disability 
was caused or chronically worsened by the 
service-connected left knee disability.  
If the examiner believes that the right 
knee disability was worsened by the 
veteran's left knee disability, the 
examiner should attempt to identify the 
extent of disability due to aggravation.  
A complete rationale for all opinions 
expressed must be provided.

3.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA and 
the implementing regulations.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



